Citation Nr: 0005058	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to March 4, 1997, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in New 
Orleans, Louisiana.  It is unclear from the veteran's 
substantive appeal whether he is claiming clear and 
unmistakable error in a March 1971 decision by the RO, which 
denied service connection for a psychiatric disorder.  It is 
requested that the RO contact the veteran in order to clarify 
this matter and, thereafter, take the appropriate actions.


FINDINGS OF FACT

1.  In March 1971, the RO denied service connection for a 
nervous disorder.  The veteran did not appeal this decision.

2.  Received on March 4, 1997, was the veteran's claim for 
service connection for PTSD.

3.  In January 1998, the RO granted service connection for 
PTSD and major depression and correctly assigned an effective 
date of March 4, 1997, the date of receipt of claim.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 4, 1997, for the grant of service connection for PTSD 
and major depression have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law and VA regulations provide that the effective 
date of an evaluation and award of VA benefits, including 
compensation benefits, based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. With regard to 
disability compensation for direct service connection, the 
regulations provide that the effective date shall be the day 
following separation from active service or date entitlement 
arose if a claim is received within one year after separation 
from service; otherwise, the effective date shall be the date 
of receipt of claim, or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(b)(2)(i) (1999).

When new and material evidence has been submitted after a 
final disallowance, and which is sufficient to reopen the 
claim, the effective date of a subsequent grant of benefits 
will be date of receipt of the new claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400(q) 
(1999).

In January 1971, the veteran filed a claim for service 
connection for a nervous disability.  In March 1971, the RO 
denied the veteran's claim for service connection for a 
nervous disability.  The veteran was notified of that 
decision and of his appellate rights in April 1971.  He did 
not appeal that denial.  Absent clear and unmistakable error, 
the March 1971 decision is final.  38 U.S.C.A. § 7105 (West 
1991).

Received on March 4, 1997, was the veteran's claim for 
service connection for PTSD.  Subsequently received were VA 
medical records covering a period of treatment from 1995 to 
1997.  These records show that an August 1997 hospital 
summary includes a diagnosis of depression.  

In January 1998, the RO granted service connection for PTSD 
and major depression and assigned an effective date of March 
4, 1997, the date of receipt of claim.  The RO's decision was 
based on a de novo review of the record.

To summarize, the effective date for an initial claim for 
service connection received more than a year following 
service and the effective date of a reopened claim is date of 
receipt of claim, or date entitlement arose, whichever is 
later.  In January 1998, the RO granted service connection 
for PTSD and major depression and assigned an effective date 
of March 4, 1997, the date of receipt of claim.  The Board 
concurs with this decision.  Accordingly, an effective date 
prior to March 4, 1997, for the grant of service connection 
for PTSD and major depression is not warranted.

In light of the foregoing, the Board finds that there is no 
legal basis for award of an earlier effective date for the 
grant of service connection for PTSD and major depression.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to March 4, 1997, for 
the grant of service connection for PTSD and major depression 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

